department of the treasury washington dc person to contact ----------------------------------------------------- --------- telephone number --------------------- refer reply to cc psi - plr-143525-05 date december internal_revenue_service number release date index numbers - ---------------------------------- --------------------------- ---------------------- ------------------------- --------------------- --------------------------- x --------------------------------------------------- country d1 --------------------- -------------------------- this letter responds to a letter dated date and subsequent dear ----------------- correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to file an election to be treated as a disregarded_entity for federal tax purposes on d1 pursuant to the laws of country x has a single owner that has limited_liability as defined in sec_301_7701-3 x intended to elect to be a disregarded_entity for federal tax purposes effective d1 however x inadvertently failed to timely file a form_8832 entity classification election the information submitted states that x a private limited_company was formed sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 sec_301_7701-3 provides that an eligible_entity may elect to be sec_301_7701-3 provides guidance on the classification of a foreign sec_301_9100-1 provides that the commissioner has discretion to grant a sec_301_7701-3 provides that an election under sec_301_7701-3 sec_301_7701-3 provides that for purposes of sec_301_7701-3 a eligible_entity for federal tax purposes under sec_301_7701-3 except as provided in sec_301 b unless it elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member classified other than as provided in sec_301_7701-3 by filing form_8832 with the service_center designated on form_8832 will be effective on the date specified on form_8832 or on the date filed if no such date is specified on the form the effective date specified on form_8832 cannot be more than days prior to the date the form is filed and cannot be more than months after the date on which the form is filed reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8832 and elect to be treated as a disregarded_entity for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose sec_301_9100-2 provides the rules governing automatic extensions of time for based on the facts submitted and representations made we conclude that the sec_301_9100-3 sets forth the standards the commissioner will use to except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code sec_6110 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer on whose behalf it was requested in accordance with the power_of_attorney on file with this office a copy of this sincerely letter is being sent to x’s authorized representative enclosures copy of this letter copy for sec_6110 purposes heather c maloy associate chief_counsel passthroughs and special industries
